Exhibit 10.1

     
(UNION BANK OF CALIFORNIA LOGO) [v50458v5045801.gif]
  Commercial Loan Department
P.O. Box 30115
Los Angeles, California 90030-0115

August 8, 2008
Diodes Incorporated
P.O. Box 5097
Westlake Village, CA 91359-5097
Attn: Carl C. Wertz, CFO
Dear Mr. Wertz:
The letter is being sent at the request of your Account Manager, Robert Tietjen,
and is to confirm that UNION BANK OF CALIFORNIA, N.A. (“Bank”) has agreed to
extend the maturity date of the Revolving Line of Credit (“Facility”) granted to
Diodes Incorporated (“Borrower”) in the principal amount of Twenty Two Million
Five Hundred Thousand and 00/100ths Dollars ($ 22,500,000.00) originally made
under a certain note dated March 28, 2008, and Credit Agreement dated
February 27, 2003, as amended from time to time, (collectively, the
“Agreements”). A copy of the note is attached.
The maturity date of the Facility is hereby extended to December 1, 2008 (“New
Maturity Date”) and each related letter of credit expiration date and/or trade
advance date in the Agreements shall be extended to a date which follows the New
Maturity Date by the same number of days as the original expiration date and/or
maturity dated followed the original maturity date. The Agreements shall be
deemed modified as of the date of this letter to reflect the New Maturity Date.
All other terms and conditions of the Agreements remain in full force and
effect, without waiver or modification. This extension is conditioned upon
Borrower’s continued payment of interest as provided in the Agreements.
Each advance request, or Borrower’s continued payments of principal or interest
on the outstanding balance of any term loan, constitutes Borrower’s warranty
that no event of default as defined in the Agreements and no condition, event or
act which, with the giving of notice or the passage of time or both, would
constitute such an event of default, shall have occurred and be continuing or
shall exist.
BANK HAS NOT COMMITTED TO MAKE ANY FURTHER EXTENSION OF THE MATURITY DATE, OR TO
RENEW THE FACILITY BEYOND THE NEW MATURITY DATE. ANY FURTHER EXTENSION OR ANY
RENEWAL REMAINS IN THE DISCRETION OF BANK.
If you have any questions, please call your Account Manager, Robert Tietjen, at
(818) 595-2096.
Very truly yours,
UNION BANK OF CALIFORNIA, N.A.

         
By:
  /s/ Elsa Lopez    
 
       
Name:
  Elsa Lopez    
Title:
  CLD Officer    

 